Citation Nr: 1647147	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a groin condition and cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 1976 to September 1976 and active service in the U.S. Navy from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A videoconference Board hearing was held at the RO in October 2008 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board reopened and remanded the Veteran's claim for further development in February 2009 and subsequently denied his reopened service connection claim on the merits in July 2011.  The Veteran then appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims ("Court").  While that case was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2012 Order, the Court granted the Joint Motion, vacated the Board's July 2011 decision, and remanded this case to the Board for readjudication.

The Board then denied this claim in a November 2012 decision.  The Veteran appealed the Board's May 2012 decision to the Court.  In a May 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision and remanded this case to the Board for readjudication.  In November 2014, the Board remanded this case again for additional development.

In June 2015, the Board again denied this claim.  Both parties again appealed to the Court by filing a Joint Motion in September 2016.  Later that same month, in September 2016, the Court granted the Joint Motion, vacating and remanding the Board's June 2015 decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

As is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a genitourinary disorder, claimed as a groin condition and cystitis, during active service.  Both parties to the September 2016 Joint Motion argued that the Board had erred in its June 2015 decision in not addressing the Veteran's argument that relevant service treatment records concerning complaints of and treatment for a genitourinary disorder were missing or not included in his claims file and additional development was warranted in order to attempt to obtain these records.  See Joint Motion dated September 20, 2016, at pp. 2-3.   

Because it is bound by the Court's September 2016 Order granting the Joint Motion, the Board finds that, on remand, the AOJ should attempt to ensure the Veteran's complete service treatment records from the appropriate Federal records repository are associated with the file.  Likewise, the Veteran should be asked to submit all service treatment records in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository, to include the National Personnel Records Center in St. Louis, Missouri (NPRC), and request the Veteran's complete service treatment records.  A copy of any request(s) sent to the NPRC, and any reply, to include a negative reply or any records obtained, should be included in the claims file.  Once a response is received from the NPRC, there should be a formal finding concerning the completeness of the Veteran's service treatment records.  A copy of any formal finding should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to submit copies of any of his service treatment records in his possession.  

3.  Review all evidence received since the last prior adjudication, undertake any additional development as may become indicated and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

